Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 25 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 25 Octbr. 1822
				
				John in his last Letter to me tells me that you make a secret of my Letters to you and will not let him see them—I did not think you were so boyish more especially since you have become a Sophomore—Do not then embitter by such nonsense the hours you have to spend together and be  assured that the affection of your Mother is so equally divided between her Sons that each is the equal object of her care and attention—We had a party here two nights since given to Mrs. Orne of Boston and to Mrs. W. Ramsey just married to Mr W. Ramsey of the Navy—with all the Bridal party among whom the beautiful America Peter shone forth in all her charms and captivated a large portion of the beaux.—The ladies danced and it was in all respects one of our old parties and went off very well—I observe what you say about young Bonaparte and am really much obliged to you for your Lordly condescension. It will soon I think not admit of a doubt that you are very arrogant and from your readiness in assuming the character of a Glorieux I think it will be as evident that it has long been practiced and sits very easy—If you were to ask my opinion of the merits of such a character I perhaps should make some observations which would not gratify your taste for it I will therefore omit them until you put the question to me in form—I have been so often interrupted I must conclude my Letter and only say that I have seen Mathews and was very much pleased with his exhibition which is not however of a nature to see more than once George has felt his usual extacies and even deserted our party to visit the Theatre a second time—Adieu do not hide this Letter from John and believe me as ever your affectionate and devoted Mother
				
					L. C. Adams.
				
				
					P.S. Do not be over ready to get acquainted with the Cambridge belles—
				
			